Citation Nr: 0310874	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (RO) in Togus, Maine, that implemented the RO's 
July 2001 proposal to adjudicate the veteran as not competent 
for the purpose of the receipt of direct payment of VA 
disability compensation benefits.  The veteran perfected a 
timely appeal of this determination to the Board.

In addition, in acknowledgement of the veteran's request to 
testify at a videoconference hearing before a Member of the 
Board (now known as a Veterans Law Judge), in December 2002, 
the RO notified him that it was scheduled to take place in 
February 2003.  Although the hearing notice was not returned 
as undeliverable, the veteran failed to report.  Since that 
time, there is no indication in the record that the veteran 
has requested that the hearing be rescheduled.  Under the 
circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.704 (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran suffers from encephalopathy of undetermined 
etiology with dementia, a disabling psychiatric disorder, and 
lacks the mental capacity to contract or manage his own 
affairs, including disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is not mentally competent for VA benefit 
purposes.  38 C.F.R. § 3.353 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
regarding whether he is competent to directly receive VA 
compensation benefits and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with a VA psychiatric 
examination in March 2001 and a VA field examination in March 
2002 to determine the nature and extent of his psychiatric 
disability, and to obtain an opinion as to whether he was 
competent to directly receive VA compensation benefits.  VA 
has also associated voluminous records of the veteran's 
outpatient and inpatient treatment for his encephalopathy 
with dementia.  In addition, the RO solicited medical 
opinions regarding the veteran's ability to directly receive 
VA compensation benefits from his treating VA psychologist, 
who prepared March 2001 and September 2002 reports addressing 
this issue.

Further, the veteran and his representative were issued a 
statement of the case in December 2001 and a supplemental 
statement of the case in September 2002 that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  By way of the 
aforementioned documents, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  These 
communications gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); ), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

The service medical records show that the veteran was 
diagnosed as having encephalopathy of unknown cause that was 
manifested by ventricle enlargement and dementia and 
psychiatric episodes and was discharged from active duty in 
January 1973.  

In a March 1973 rating decision, the RO granted service 
connection for "encephalopathy of unknown cause with 
ventricle enlargement and dementia, competent; seborrhea, 
dermatitis and eczema, feet," and assigned an initial 100 
percent evaluation, effective January 23, 1973.  In December 
1973, the RO separated the veteran's service-connected 
conditions and reduced the evaluation of his encephalopathy 
of undetermined etiology to 30 percent, effective March 1, 
1974.  The characterization of the psychiatric disability and 
the evaluation remained in effect when the veteran filed a 
claim seeking an increased evaluation for this condition in 
December 2000.

Prior to adjudicating the veteran's increased rating claim, 
the RO associated with the claims folder pertinent inpatient 
and hospitalization records of the veteran's treatment for 
psychiatric disability, dated from November 2000 to June 
2001.  In addition, the RO afforded him a VA brain and spinal 
cord examination in February 2001; that examiner prepared a 
report dated that same month, and also prepared a March 2001 
addendum.  Further, in late March 2001, his treating VA 
psychologist prepared a report in which she assessed the 
veteran's ability to manage his VA compensation payments.

The February 2001 VA examination report reflects that the 
examiner diagnosed the veteran as having dementia, not 
otherwise specified, as well as alcohol abuse in remission.  
The examiner reported that the veteran's prognosis was 
guarded.  In addition, with respect to the veteran's mental 
competence to directly receive his VA compensation benefits, 
the examiner noted that the veteran stated that his bills 
were current, and commented that the veteran appeared to have 
a reasonably good knowledge of his financial affairs.  The 
examiner thereafter opined that the veteran was competent to 
manage his own funds.  

The February 2001 examiner prepared a March 2001 addendum 
that notes that the veteran was admitted to the Togus, Maine, 
VA Medical Center to treat his psychiatric disability.  The 
addendum reflects that he recommended that the veteran's 
condition be reassessed based on a review of the 
hospitalization records.

The veteran had consecutive VA hospitalizations at the Togus, 
Maine, VA Medical Center from March 9 to April 20, 2001.  A 
review of the hospitalization records reveals that they are 
replete with notations made by his treating VA psychologist 
and treating VA physician that reflect that each of the 
examiners concluded that the veteran needed to have a 
fiduciary appointed to handle his VA funds.  The 
hospitalization records also indicate that the veteran's 
attention span was mildly impaired, that his mental 
processing was moderately slow, and that he exhibited 
problems with his reasoning ability and understanding.  The 
records also state that he had problems understanding the 
importance of financial and social matters.

In addition, in a separate March 2001 report, his treating VA 
psychologist described the veteran's thinking as disorganized 
and indicated that his coping skills were diminished.  
Further, she reported that the veteran understood his assets 
and obligations only in a "general sense," and that he did 
not have the mental ability to manage funds for his own best 
interest; in this regard, she stated that he was not able to 
follow through in a consistent or organized fashion.

Based on the above evidence, in a July 2001 rating decision, 
the RO recharacterized the veteran's psychiatric disability 
as encephalopathy of undetermined etiology with dementia and 
increased the evaluation of the condition to 100 percent, 
effective December 11, 2000.  In that same rating action, the 
RO proposed to rate the veteran incompetent for VA purposes 
pursuant to the provisions of 38 C.F.R. § 3.353.  After 
following appropriate due process procedures, in a September 
2001 rating decision, the RO implemented the proposal to rate 
the veteran incompetent for VA purposes.

The veteran perfected an appeal of this determination, 
essentially arguing that he was competent to handle his 
affairs and that he be given control of his VA compensation 
benefits.  

In March 2002, VA conducted a field examination that to 
evaluate the veteran's competency to directly receive his VA 
benefits without a fiduciary.  The March 2002 report reflects 
that although the veteran was able to perform the activities 
of daily living, he presented with pants that were soiled 
with urine and feces.  The examiner characterized his general 
health as fair and indicated that the veteran's prognosis was 
poor.  The veteran communicated appropriately and knew the 
amount and source of his income.  The examiner stated that 
the veteran was keeping up with his monthly obligations and, 
pointing to his clothing, speculated whether he was hoarding 
his funds to save money.  In addition, the field examiner 
noted that the veteran was residing in a state-licensed 
eating and lodging facility in rural Maine.  He added that VA 
had several clients at the facility and that person who 
managed it was very attentive to the residents.  The examiner 
further reported that the facility was visited on a weekly 
basis by VA medical staff.  At the close of the report, the 
examiner concluded that although the veteran had done well 
with his finances during the past five months, he recommended 
that VA should continue to withhold his retroactive funds.

Thereafter, the RO associated records of the veteran's VA 
treatment, dated from December 2001 to September 2002.  These 
entries reflect that the veteran regularly attended "Here 
and Now" group meetings, which the records indicate are 
group therapy sessions facilitated by a VA psychologist 
designed to assist veterans with psychiatric disabilities.  

In a September 2002 report, his treating VA psychologist, who 
facilitated at the "Here and Now" group therapy sessions, 
reported that she continued to believe that the veteran 
needed a fiduciary to handle his VA funds.  In support, she 
cited his inability to manage several issues of importance to 
him.

Thereafter, in a more comprehensive September 2002 report, 
that same psychologist reiterated that she continued to 
believe that the veteran was not competent to handle his own 
funds.  In support, the psychologist reported that the 
veteran was not able to assert himself or resist pressure 
from others, and pointed out that he was currently in a 
"benign" and supportive environment where no one attempted 
to take advantage of him.

The examiner stated that there were "numerous" examples of 
the veteran's inability to manage issues of importance to 
him, ranging from his decision to withdraw from the "Here 
and Now" therapy group because someone at Disabled American 
Veterans became upset when he got out late, and reported that 
it was only because she bumped into him and told him that he 
could leave early if necessary that he decided to rejoin the 
group.  The psychologist also cited the veteran's feeling of 
being trapped at the state-licensed eating and lodging 
facility, but pointed out that he had taken no action toward 
having his driver's license reissued.  She also noted that he 
was intimidated by social interactions with his brother.  The 
examiner reported that the veteran was unable to accomplish 
these tasks alone and continued to have problems asserting 
himself.  In sum, she stated, "I understand that [the 
veteran] is now in a 'supervised pay' category and he is 
managing his funds with supervision.  Again, I think it is 
working out because he is in a benign supervised 
environment."

Analysis

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  There 
is a presumption in favor of competency, and where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

Based on the Board's careful review of the medical evidence, 
the Board finds that the veteran is not competent to handle 
the disbursement of VA funds without limitation.  In reaching 
this determination, the Board observes that with the 
exception of the examiner's opinion contained in the February 
2001 VA examination report, which appears to be based on the 
veteran's report, each of the other medical professionals has 
concluded that he is not competent to do so.  Moreover, in 
the March 2001 addendum, the February 2001 examiner 
recommended that the veteran's condition be reassessed based 
on a review of the hospitalization records.

In this regard, the Board notes that the March and April 2001 
VA hospitalization records are replete with recommendations 
made by his treating VA psychologist and VA psychiatrist that 
veteran needed to have a fiduciary appointed to handle his VA 
funds, pointing out that his mental processing was moderately 
slow and that he exhibited problems with his reasoning 
ability and understanding.  The examiners also reported that 
the veteran had problems understanding the importance of 
financial and social matters.

Consistent with the above hospitalization records, the Board 
notes that in a separate March 2001 report, his treating VA 
psychologist reported that the veteran's thinking was 
disorganized and his coping skills were diminished.  
Moreover, she reported that understood his assets and 
obligations only in a "general sense" and that he did not 
have the mental ability to manage funds for his own best 
interest.

The Board also notes that the March 2002 field examiner 
likewise concluded that although the veteran had done well 
with his finances during the past five months, he recommended 
that VA should continue to withhold his retroactive funds.  
Moreover, in her September 2002 reports, the veteran's 
treating VA psychologist, who regularly saw him because she 
facilitated the VA "Here and Now" group therapy sessions 
that he regularly attended, reaffirmed her recommendation 
that that the veteran needed a fiduciary to handle his VA 
funds.  In this regard, the Board finds persuasive her 
observation that the veteran was unable to manage several 
issues of importance to him, assert himself, or resist 
pressure from others.  Because she has had the unique  
opportunity to evaluate the veteran's psychiatric impairment 
over many months and has cited to numerous examples and 
offered a well-reasoned basis for his assessments, the Board 
concludes that her impressions are of greatest probative 
value.  Moreover, the Board notes that her conclusion is 
buttressed by the independent assessment of the March 2002 VA 
field examiner.

Thus, the Board finds that in view of the essentially 
uncontroverted medical evidence bearing on the veteran's 
inability to manage the disbursement of his VA funds, the 
evidence clearly and convincingly favors a finding that the 
veteran is mentally incompetent for VA benefit purposes.


ORDER

As the veteran is not competent to manage his own financial 
affairs without limitation, entitlement to direct payment of 
VA benefits is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

